Citation Nr: 0635394	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), prior to December 
23, 1997.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1963 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an initial disability 
evaluation for PTSD of 30 percent from August 8, 1984, with a 
70 percent rating as of December 23, 1997.  

The veteran filed his original claim for service connection 
for PTSD in August 1984.  His claim was denied by the RO in 
December 1984.  The veteran filed an additional claim for 
service connection for PTSD in December 1997, which was 
subsequently allowed in May 2001, effective from December 
1999.  The veteran filed a notice of disagreement (NOD) with 
the effective date of his claim, which was later changed to 
August 1984.  It was determined that the veteran had never 
received notice of the RO's December 1984 rating decision, 
thus the veteran's claim remained open.

The veteran subsequently appealed the August 2003 rating 
decision and the case came before the Board in June 2005.  At 
that time, the Board granted a 100 percent rating as of 
December 23, 1997, so from that date to the present, there is 
no longer any controversy.  The Board held that the veteran's 
30 percent disability rating for the time period prior to 
December 23, 1997, was proper.  

The veteran appealed the Board's decision and in June 2006, 
and the United States Court of Appeals for Veterans Claims 
(Court) vacated the June 2005 Board decision and remanded the 
claim.

The June 2005 Board decision also remanded a claim for an 
effective date earlier than December 23, 1997, for the grant 
of a total disability rating based on individual 
unemployability (TDIU).  That claim remains in REMAND status, 
and will not be addressed herein.


FINDINGS OF FACT

1.  The majority of the veteran's social and occupational 
impairment and psychiatric symptomatology prior to December 
23, 1997, was due to his nonservice-connected psychiatric and 
personality disorders. 

2.  The veteran's service-connected PTSD resulted in no more 
than definite social and industrial impairment, and the 
service connected symptoms did not result in more than 
occasional decrease in work efficiency or more than 
intermittent periods of inability to perform occupational 
tasks prior to December 23, 1997.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for PTSD 
were not met at any time prior to December 23, 1997.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he is entitled to a disability 
rating in excess of 30 percent for his PTSD from August 8, 
1984 to December 22, 1997, and that is the only issue that 
remains for appellate consideration at this time. This does 
not mean, however, that records for treatment prior to August 
1984 or since December 1997 are irrelevant.  VA must consider 
all the evidence of record to determine when an ascertainable 
increase occurred in the rated disability. See Hazan v. 
Gober, 10 Vet. App. 511 (1997).


The Board has reviewed all the evidence in the veteran's 
claims folders, consisting of VA outpatient treatment 
records; private treatment records, VA examinations, Social 
Security Administration (SSA) records and the veteran's 
contentions.  Having reviewed the four volumes of the 
veteran's claims file, there is no need to discuss the pre 
August 1984 or the post December 1997 treatment for the 
simple reason that none of these medical records (with the 
exception of the 2003 VA examination/opinion) concern 
symptomatology from the veteran's PTSD or the severity of 
this condition during the relevant time period. Cf. McGrath 
v. Gober, 14 Vet. App. 28, 35 (2000) (. . . the date the 
evidence is submitted or received is irrelevant when 
considering the effective date of an award.)

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  There is much 
medical evidence concerning the veteran's psychiatric 
disability after December 1997 (VA outpatient treatment 
records, reports of VA examinations, and documents and 
evaluations in connection with a 1998 review of the veteran's 
disability benefits by the Social Security Administration).  
Since none of this evidence - again, with the exception of a 
2003 VA medical opinion - concerns the severity of the 
veteran's psychiatric disability prior to December 23, 1997, 
it will not be discussed herein.  The Board notes in the 
brief to CAVC, the veteran's attorney referenced evaluations 
in 1998 and findings therein; however, since that evidence 
has no bearing on the severity of the disability between the 
relevant dates, there is no need to discuss it.

To summarize the medical records for treatment received prior 
to August 9, 1984, the veteran expressed many complaints 
similar to the ones described below, and did receive 
inpatient and outpatient psychiatric treatment, with varied 
diagnoses, such as paranoid schizophrenia, generalized 
anxiety disorder, histrionic personality disorder, and PTSD.  

In an August 1984, report from G. Michael Kampschaefer, 
Ph.D., it was noted that the veteran had a high degree of 
irritability, as well as an explosive temper, which he 
claimed was exacerbated by job stress.  He reported a sense 
of discouragement, depression and diminished interest in the 
usual activities of daily living.  An unstable work history 
was noted.  There was also a sense of detachment or 
estrangement from others.  Dr. Kampschaefer diagnosed PTSD.

Upon VA examination in September 1984, despite the veteran's 
complaints of anger and resentment since Vietnam, the 
diagnosis was generalized anxiety disorder.  It was noted 
that he lived with a roommate, but stated he had no close 
friends.  The only notation on the psychiatric examination 
not completely normal was his inability to interpret a 
proverb.  Other than that, he was appropriate, logical, 
coherent, and oriented.  His degree of impairment was 
moderate.

The veteran was evaluated by Dr. Neil Kimerer for the Social 
Security Administration (SSA) in September 1984, with 
diagnosis of manipulative personality.  The veteran was not 
especially clean, was very belligerent, hostile and loud, but 
not frightening.  Although the veteran had many complaints 
about Vietnam and his perceived mistreatment. Dr. Kimerer 
noted that the veteran was aware of his anger, which had been 
going on for many years, and that he yelled when he did not 
get his way.  Although he was hostile, the veteran's 
intelligence was better than average, and it appeared to the 
doctor that he was "making" himself obnoxious.  The veteran 
expected someone to take care of him simply because he was in 
Vietnam.  The veteran's claim for benefits was initially 
denied in November 1984, and the notification letter stated 
that although the medical evidence showed the veteran 
sometimes experienced periods of irritability and depression, 
there were no signs of a severe mental illness.  Most of the 
time, the veteran was able to think clearly and carry out his 
normal activities.  


In January 1986, Dr. William Scimeca evaluated the veteran 
for SSA and diagnosed atypical personality disorder and 
dysthymic disorder.  Dr. Scimeca stated the veteran did not 
mention any of the subjective symptom that would fulfill 
diagnosis of PTSD.  The veteran complained that he was unable 
to function around people and that he had problems with anger 
and stress.  He reported socializing only with his roommate 
and immediate family.  He enjoyed traveling and had taken 
some trips recently to visit family members.  He was 
irritable upon examination, but oriented, cooperative, and 
articulate.  Since the veteran could not meet the demands of 
unskilled work, his SSA claim was allowed, based on 
personality disorders.  

The SSA evaluation dated in October 1987, noted that the 
veteran reported having problems with communicating with 
family members, neighbors, friends, co-workers and employers.  
Although it was noted that he stayed away from people, it was 
also noted that he had just visited his father out-of-state 
for two weeks and his "roommate" accompanied him to the 
evaluation.  His behavior was appropriate, and he was 
pleasant, friendly, and cooperative.  There was no impairment 
of thought or speech.  There was no evidence of psychosis; 
there was evidence of a personality disorder with depression, 
insomnia, and suicidal ideations.  A diagnosis of atypical 
impulse control disorder, history of PTSD (emphasis added) 
was shown.  The SSA evaluation in December 1987, noted that 
the veteran was withdrawn and reported an increased sense of 
discouragement, depression and diminished interest in 
activities of daily living.  He stated that he stayed away 
from people and was very isolated.

In July 2003, a VA physician examined the veteran and 
reviewed the evidence.  As for the August 1984 diagnosis of 
PTSD by Dr. Kampschaefer, the VA examiner stated the report 
did not fulfill the criteria for diagnosing this condition 
because the symptoms listed did not fulfill the diagnostic 
criteria of DSM-III.  The examiner concluded that although 
PTSD was mentioned in the past, none of those reports 
described the necessary number of symptoms to establish such 
a diagnosis.  The symptoms mentioned in those reports could 
be symptoms of PTSD but could also be symptoms of other 
psychiatric disorders.  The examiner did not feel PTSD was 
properly diagnosed for the first time until November 1998.  
As for whether the PTSD rendered the veteran unemployable, 
the examiner stated that the veteran has a number of 
psychiatric conditions that would render him unemployable 
ever since 1984.  However, in his opinion, the PTSD symptoms 
were present and rendered the veteran unemployable only from 
1998.

After further review of the medical evidence, an addendum to 
the VA examination report was provided in August 2003.  The 
examiner wished to change his original opinion, cited in the 
July 2003 VA examination report, concerning the diagnosis of 
PTSD.  The examiner reviewed Dr. Kampschaefer's August 1984 
report again and noted the documentation of the veteran's 
guilt and intensification of symptoms by exposure to events 
that symbolized the traumatic event, which were sufficient to 
diagnose PTSD.  However, the examiner noted that the 
veteran's symptoms of PTSD waxed and waned, which could 
account for the varying diagnoses that the veteran had 
received.  In other words, at certain times there were other 
diagnoses that were more prominent; the PTSD symptoms were 
not as prominent, and possibly subclinical.  The PTSD 
symptoms became much more prominent around the time of the 
diagnosis in 1998.

Although the examiner concluded that the veteran's PTSD 
symptoms had been present since 1984, he stated that these 
were from minimal to moderate intensity because the symptoms 
were not detected by previous clinicians.  The other 
diagnoses were not related to PTSD.  [The examiner 
specifically noted prior diagnoses of paranoid schizophrenia, 
generalized anxiety disorder, atypical depression, histrionic 
personality disorder, atypical personality disorder, 
dysthymic reaction, conversion disorder, alcohol dependence, 
atypical impulse control disorder, bereavement, dysthymia, 
adjustment disorder with depression, and eating disorder.]  
The examiner concluded that the veteran's unemployability 
from the mid 1980s was better attributed to other psychiatric 
disorders.  The veteran had major psychiatric problems that 
were independent of PTSD that were more likely to have been 
the predominant contributors to unemployability.  Since PTSD 
was not diagnosable at times the veteran could not maintain 
employment, the PTSD symptoms were not the cause of 
unemployability. The examiner stated that the PTSD symptoms 
had not been the primary cause for the veteran's 
unemployability since 1985, until recently, when the symptoms 
become the predominant symptomatology, leading to the 
diagnosis in 1998, with unemployability since that time.

Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 
38 U.S.C.A. § 1155 (West Supp. 2005).  Separate diagnostic 
codes identify the various disabilities.  Id.  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
See 38 C.F.R. §§ 4.1 and 4.2 (2006).  Since the veteran 
appealed the initial rating assigned for his PTSD, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including, 
effective November 7, 1996, the rating criteria for 
evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130.

VA's Office of General Counsel (OGC) has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be 
applied prospectively, although the OGC, in VAOPGCPREC 7-2003 
seems to indicate (this opinion is not entirely clear) that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria, in both instances, prospectively.

Throughout the adjudication of this claim, the RO considered 
both the old and the new regulations, and the new rating 
criteria were provided in the October 2003
Statement of the Case.  Therefore, there is no prejudice to 
the veteran by this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 30 
percent disability was warranted where the veteran 
demonstrates definite inability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
disability rating may be assigned where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability rating may be 
assigned where there is a severe inability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  See Hood v. Brown, 4 Vet. App. 301, 303 
(1993).  Thereafter, VA's OGC issued a precedent opinion 
concluding that "definite" was to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represented 
a degree of social and industrial inadaptability that was 
"more than moderate but less than rather large."  The term 
"considerable," the criterion for a 50 percent evaluation, 
was to be construed as "rather large in extent or degree."  
See VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the terms "definite" and "considerable."  
See 38 U.S.C.A. § 7104(c).

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 
100 percent disability rating may be assigned (1) where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the appellant was demonstrably unable to obtain or 
retain employment.  Id.  Each of these three sets of criteria 
is an independent basis for grant of a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's mental 
disorder was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  See Johnson v. Brown, 7 Vet. 
App. at 97; see also Norris v. West, 12 Vet. App. 413, 418-19 
(1999).  38 C.F.R. § 4.16(c) is not for application in this 
case, as the evidence does not support a 70 percent 
disability rating, as discussed in more detail below.

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign 
ratings according to the manifestation of particular 
symptoms.    However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The amended formula replaced the general rating schedules for 
psychotic disorders, organic mental disorders, and 
psychoneurotic disorders where disability evaluations were 
assigned based on classification of the claimant's social and 
industrial impairment, due to the mental disorder, as total, 
severe, considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualify the claimant for a higher disability evaluation than 
assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 30 percent disability rating is 
provided for:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2006).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  See 
VAOPGCPREC 10-95.  Unfortunately, there are no notations of a 
GAF score for the time period in question, and the Board is 
unable to speculate.

The 30 percent rating assigned by the RO since 1984 
contemplates a moderate level of symptoms.  From merely 
looking at the symptoms reported above (for example - anger, 
irritability, difficulty dealing with stress, some isolation, 
difficulty retaining employment, etc.), it would appear, at 
first glance, that the veteran's condition was more than 
moderately disabling, including a rather significant level of 
occupational impairment.  It could also be argued that the 
evidence shows at least considerable impairment in the 
appellant's ability to establish and maintain effective 
relationships with people, as evidenced by his subjective 
reports of isolation.  However, the determinative question, 
in this case, is whether the veteran's complaints and 
resulting social and occupational impairment were due to the 
service-connected condition or the nonservice-connected 
psychiatric and personality disorders.  In deciding this 
question, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value. 

When it is not possible to separate the effects of the 
service-connected condition from a non- service-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, 
the veteran has been diagnosed with several other psychiatric 
and personality disorders, such as paranoid schizophrenia, 
generalized anxiety disorder, atypical depression, histrionic 
personality disorder, atypical personality disorder, 
dysthymic reaction, conversation disorder, alcohol 
dependence, atypical impulse control disorder, and 
bereavement.  This case is distinguishable from Mittleider 
because the August 2003 VA examination addendum stated that 
the veteran's PTSD was not severe enough to render him 
unemployable until 1998 and that the PTSD symptoms were not 
the primary cause for his unemployability until recently.  
The examiner also clearly stated that the other psychiatric 
and personality disorders diagnosed were not related to PTSD 
and were independent of PTSD.  It is these other major 
psychiatric disorders that are the more likely predominant 
contributors to the veteran's unemployability during the time 
period in question here. 

The veteran was found totally disabled by the Social Security 
Administration (SSA) as of 1984 or 1985.  He argues this 
should result in total disability benefits from VA as well.  
The Board disagrees for the following reasons.  Although VA 
is required to consider the SSA's findings, VA is not bound 
by their conclusions.  Adjudication of VA and Social Security 
claims is based on different laws and regulations.  The award 
of disability benefits was based not on PTSD, but solely on 
nonservice-connected personality disorders.  The only medical 
opinion of record discussing the relationship between PTSD 
and the veteran's other diagnosed psychiatric and personality 
disorders is negative.  In determining the proper disability 
rating for the veteran's service-connected PTSD, VA is only 
evaluating the severity of the psychiatric symptoms from that 
condition.  

There is no reason to question the opinions of the VA 
examiner in 2003.  He completely reviewed the record, 
identifying and discussing specific psychiatric evaluations 
over the course of the veteran's medical history.  He gave 
reasons for his opinions, such as the medical course of PTSD 
(symptoms wax and wane) and the fact that medical records 
showed PTSD was not diagnosable at certain times based not 
only on the veteran's subjective report of his symptoms at 
those times, but also based on the first-hand evaluations of 
many physicians who did not diagnose PTSD during the time 
period in question, but diagnosed a multitude of other 
conditions.

As for the veteran's complaints during this time period, his 
statements were not entirely credible, based on the medical 
evidence suggesting that he "made" himself appear obnoxious 
and that he had a manipulative personality (i.e., exaggerated 
the extent of his psychiatric impairment).  Although the 
veteran may be competent to report experiencing certain 
symptoms, he is not competent to attribute such symptoms to 
his service-connected psychiatric disorder, as opposed to 
other conditions.  For a rating in excess of 30 percent, the 
old criteria required considerable (or greater) social or 
industrial impairment due to the service connected 
psychiatric disorder.  There is no medical evidence showing 
rather large in extent (or greater) impairment due solely to 
the service connected psychiatric entity.  As reported in the 
evidence summary and discussion above, the medical evidence 
clearly shows diagnoses of a multitude of psychiatric and 
personality disorders, which a medical opinion has stated 
were the more likely reason for the veteran's unemployability 
and were not related to PTSD.  Moreover, the veteran was 
clearly able to establish and maintain effective 
relationships since he had a long-term relationship with an 
individual he lived with for 20 years, until that person died 
in 1997, and he liked to travel, making trips specifically to 
visit family members.  Under the criteria in effect since 
November 7, 1996, the veteran's service connected psychiatric 
disability may also be rated under the "new" criteria, 
which require certain symptoms to the degree that there is 
reduced reliability and productivity.  The record does not 
show that the veteran had symptoms as panic attacks more than 
once a week, impairment of memory, impaired judgment, speech, 
or abstract thinking, disturbances of mood or motivation, 
etc. reducing reliability and/or motivation.  In fact, almost 
every single examination reported he was coherent, oriented, 
etc., and to the extent his mood disturbances (irritability, 
anger, etc) resulted in reduced reliability and motivation, 
those symptoms have not been attributed to PTSD.  His speech 
has consistently been normal, and there is no evidence of any 
thought disorder.

Therefore, the Board cannot conclude that the veteran's 
social and occupational impairment prior to December 23, 
1997, was related to his service-connected disability.  A 
medical professional has concluded that the psychiatric and 
personality disorders shown during this time period were not 
part and parcel of the service-connected disability, and that 
the veteran's unemployability during this time period was 
more likely due to the nonservice-connected conditions.  
There is no doubt that the veteran had symptoms indicative of 
a higher level of social and occupational impairment, such as 
irritability, anger, isolation, and difficulty with stress.   
However, these symptoms do not warrant an increased 
disability rating for his service-connected PTSD.  It is more 
likely than not that the majority of his social and 
occupational impairment during this time period was 
attributable to nonservice-connected psychiatric and 
personality disorders.

In the particular circumstances of this case, the current 30 
percent disability rating in effect for this time period 
adequately compensated for any social and occupational 
impairment and symptomatology the veteran had that was 
attributable to his service-connected PTSD.  There is no 
reasonable doubt that could be resolved in his favor.  Here, 
there is no balance of positive and negative evidence.  
Rather, the evidence, by a clear preponderance, establishes 
that the veteran's mental disablement, when present, stemmed 
primarily from nonservice-connected conditions.  Neither the 
old nor new rating criteria are more favorable to the 
veteran, since the medical evidence establishes his social 
and occupational impairment was predominantly due to 
nonservice-connected disabilities.  Although this is a 
Fenderson situation and the veteran could, therefore, be 
assigned staged ratings for his PTSD, that would not be 
appropriate for this time period.  The medical evidence from 
1984 to 1997 showed a consistent level of disability, and the 
medical evidence does not suggest that the veteran had a 
higher level of impairment due to PTSD alone at any 
particular time during this period.

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

A letter dated in November 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice.  It must be noted that 
the veteran is represented by a private attorney, who is well 
aware of what is needed to prevail in this case, and has, in 
fact, submitted extensive evidence and argument on these 
points.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The November 2003 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He 
responded that he had no further evidence to submit.

No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the claim for a higher rating prior 
to December 23, 1997, is being denied, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  VA is not required, therefore, 
to provide this notice.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in September 1984, November 1998, April 1999, 
March 2000 and July 2003.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  See 38 C.F.R. § 3.327(a) (2006).  The July 2003 and 
August 2003 addendum to the VA examination report are 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

An initial schedular disability rating higher than 30 percent 
for PTSD is denied for the time period prior to December 23, 
1997.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


